Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 20-51 are currently active in the application with claims 42-51 being withdrawn due to a previous restriction requirement.
Response to Amendment
Applicant’s amendment dated August 30, 2021has been carefully considered and found to overcome the rejection of the claims 24 and 25 over 35 USC 112 (a) and therefore this rejection has been withdrawn.  The Examiner has elected to re-introduce the double patenting rejection of claim 20 as discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,669,154 hereafter USP154 in view of Drvevich et al (US 2009/0246118) hereafter Drvevich and Nahas et al. (US 2009/0170968) hereafter Nahas. 
3.
Drvevich discloses a process for producing synthesis gas and hydrogen from a combination of natural gas and carbonaceous feedstock [0027] such as coal [0004] wherein the process comprises a process for converting the natural gas into a raw product gas which is purified [0035]-[0037] and (Fig. 2, items 132, 136, 144, 148, 152 and 156).  
The process further comprises gasifying a carbonaceous feedstock into a first gaseous product in a gasifier (Fig. 2, items 14 and 12 respectively) [0014] wherein this first gaseous product is treated in an acid gas removal unit and pressure swing adsorption unit (Fig. 2, items 53 and 63 respectively) for removing carbon dioxide thereby producing a tailgas which is utilized as a fuel in the burners of a steam methane reformer (Fig. 2, item 108 and 132 and Fig. 3, items 172 and 108), [0047] and [0051] with the part not used as a process stream.
Drvevich does not discuss the Wobbe index of the gaseous fuel.
Nahas discloses a process for producing a synthesis gas wherein the process comprises both a gasifier and a steam methane reformer wherein the gasifier generates a crude product gas stream comprising methane, hydrogen and carbon monoxide which is purified to remove acid gases [0014], [0015] and [0052] thereby producing a gas stream comprising primarily methane, hydrogen and carbon monoxide [0052] which can be utilized to heat the reformers [0015] and [0053] and (Fig. 4).


Fuel Gas
Upper Wobbe Index(kcal/Nm3)
Lower Wobbe Index(kcal/Nm3)
Hydrogen
11,528
9,714
Methane
12,735
11,452
Ethane
16,298
14,931
Ethylene
15,253
14,344
Natural Gas
12,837
11,597
Propane
19,376
17,814
Propylene
18,413
17,180
n-Butane
22,066
20,336
Iso-Butane
21,980
20,247
Butylene-1
21,142
19,728
LPG
20,755
19,106
Acetylene
14,655
14,141

3,060
3,060

www.EngineeringToolBox.com
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the tailgas of Drnevich to possess similar Wobbe index as taught by Nahas.  The ordinary skilled artisan would be motivated to provide a fuel gas which would possess a suitable Wobbe index for use in the reformer burners of Drnevich.
	Allowable Subject Matter
	Claims 20-41 would be allowable upon the resolution of the double patenting rejection.
	The following is a statement for the indication of allowable subject matter:  The claims are allowable over Drnevich and Nahas for reasons presented by the Applicant in section “C” of the remarks of August 30, 2021 wherein Drnevich and Nahas do not disclose or suggest using the purified gas solely as a fuel to heat the reformer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732